[Cite as Snider v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-3881.]



                                                        Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




STEVEN L. SNIDER

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2010-02731

Judge Alan C. Travis
Magistrate Matthew C. Rambo

MAGISTRATE DECISION




        {¶ 1} Plaintiff brought this action alleging negligence. The issues of liability and
damages were bifurcated and the case proceeded to trial on the issue of liability.
        {¶ 2} As an initial matter, on February 14, 2011, defendant filed a motion to
quash subpoenas served on inmates in defendant’s custody. On February 15, 2011,
defendant filed a motion to quash subpoenas served on defendant’s “medical
department.” On February 17, 2011, defendant filed a motion to quash subpoenas
served on Mansfield Correctional Institution (ManCI) staff. As a result of discussion with
the parties before the case was called for trial, the court ORDERS the following:
defendant’s February 14, 2011 motion is GRANTED with regard to inmates Antonori,
Hammen, Kennedy, and Dyson, and DENIED with regard to inmates Clagg and Davis;
defendant’s February 15, 2011 motion is GRANTED; defendant’s February 17, 2011
motion is GRANTED as to Terry Tibbals, Keith Smith, Deputy Warden Bradley, Ms.
Case No. 2010-02731                         -2-                 MAGISTRATE DECISION

Grys, Sharron Berry, Mr. Bell, Corrections Officer (CO) Williams, CO Hermann, CO
Combs, CO Gall, CO Simmons, and CO Grey, and DENIED with respect to CO Scott.
       {¶ 3} At all times relevant, plaintiff was an inmate in the custody and control of
defendant at ManCI pursuant to R.C. 5120.16.           Plaintiff testified that on or about
December 11, 2008, Corrections Sergeant Ernest Cappadonna came into plaintiff’s
housing unit, Unit 2B, and asked for volunteers to clean up trash outside the building.
According to plaintiff, when nobody volunteered, Cappadonna selected people,
including plaintiff, who was a “porter” in the unit.     Plaintiff stated that he objected
because he had not yet been issued a coat or gloves by the institution, but Cappadonna
insisted. Plaintiff testified that Cappadonna gave him one latex glove (Plaintiff’s Exhibit
6), and that he and other inmates proceeded outside and began to pick up trash that
had accumulated in the yard around the building. According to plaintiff, the glove broke
early on, but Cappadonna would not give him another one and told him to hurry up and
get the job done. Plaintiff stated that shortly thereafter, he picked up a crumpled piece
of paper and suffered a cut to his right pinky finger from a razor blade that was hidden
within the paper. According to plaintiff, he could not move the tip of his finger after
suffering the cut.
       {¶ 4} Plaintiff testified that he picked up a few more items, then reported the injury
to Cappadonna and told him he was getting cold. Plaintiff stated that Cappadonna
allowed him to go back inside the building and told him to inform a CO on duty of the
injury. According to plaintiff, he approached CO Williams at her desk and told her he
was cut and needed to go to the infirmary. Plaintiff testified that Williams ordered him
away from her desk and said that since he did not appear to be “bleeding to death” he
should sign up for “doctor sick call” to get an appointment in the infirmary. Plaintiff
stated that he asked inmate Davis for a Band-Aid and signed up for doctor sick call.
Plaintiff testified that he did not get to see the doctor about his finger until almost a
month later, whereupon he was referred to a specialist. On December 2, 2009, the top
Case No. 2010-02731                        -3-                MAGISTRATE DECISION

joint of plaintiff’s right pinky finger was amputated at The Ohio State University Medical
Center.
       {¶ 5} Plaintiff asserts that he did not receive sufficient training or equipment to
perform the trash cleanup, that Williams was negligent in not permitting him to go to the
infirmary when he reported his injury to her, and that his injury required the partial
amputation of his finger.
       {¶ 6} In order to prevail upon his claim of negligence, plaintiff must prove by a
preponderance of the evidence that defendant owed him a duty, that defendant’s acts or
omissions resulted in a breach of that duty, and that the breach proximately caused his
injuries. Armstrong v. Best Buy Company, Inc., 99 Ohio St.3d 79, 81, 2003-Ohio-2573,
citing Menifee v. Ohio Welding Products, Inc. (1984), 15 Ohio St.3d 75, 77. Defendant
owed plaintiff the common law duty of reasonable care. Justice v. Rose (1957), 102
Ohio App. 482, 485. Reasonable care is that which would be utilized by an ordinarily
prudent person under similar circumstances. Murphy v. Ohio Dept. of Rehab. & Corr.,
Franklin App. No. 02AP-132, 2002-Ohio-5170, ¶13.          A duty arises when a risk is
reasonably foreseeable. Menifee, supra, at 77. Such a duty includes the responsibility
to exercise reasonable care to protect inmates against those unreasonable risks of
physical harm associated with institutional work assignments. Boyle v. Dept. of Rehab.
& Corr. (1990), 70 Ohio App.3d 590, 592.
       {¶ 7} While the court is cognizant of a “special relationship” between an inmate
and his custodian, no higher standard of care is derived from the relationship. Clemets
v. Heston (1985), 20 Ohio App.3d 132. The state is not an insurer of the safety of its
prisoners; however, once it becomes aware of a dangerous condition in the prison, it is
required to take the degree of reasonable care necessary to protect the prisoner from
harm. Id.
       {¶ 8} Ernest Cappadonna has been employed as a corrections sergeant for 18
years and testified that he regularly assigns inmates to clean up trash outside of Unit
2B. Cappadonna stated that he asks for volunteers in the unit to perform the duty, but
Case No. 2010-02731                          -4-                  MAGISTRATE DECISION

never gets any, and that he then randomly selects eight to ten inmates. According to
Cappadonna, he hands out latex gloves and trash bags, takes the inmates outside and
supervises them as they pick up trash around the building. Cappadonna testified that
he always brings a full box of latex gloves and full roll of trash bags in preparation for
the activity. With respect to plaintiff, Cappadonna stated that he has no recollection of
selecting plaintiff to pick up trash on either the day in question or any other day. With
regard to inmate injuries, Cappadonna testified that if an inmate reported to him during
the cleanup with an injury, defendant’s policy requires him to report the injury to his
supervisor and file an incident report.
       {¶ 9} Inmate Tracy Clagg testified that he was familiar with plaintiff from living in
2B. Clagg stated that when it came to trash cleanup, Cappadonna would randomly
choose inmates for the assignment, and those inmates would then be given rakes, trash
bags, and latex gloves. Clagg testified that he remembered an instance where plaintiff
cut his finger during one such cleanup but he was not permitted to see the nurse for
treatment.
       {¶ 10} Inmate Wiley Davis, Jr. was also housed in 2B at the time of the incident
and corroborated plaintiff and Clagg’s testimony with respect to the trash cleanup,
although he stated that he never took part in the cleanup himself. Davis testified that
the cleanup was necessary because inmates would routinely throw trash out of their cell
windows and into the yard. Davis stated that on the day of the incident, he did not
participate in the cleanup with plaintiff, but that plaintiff came into his cell that day to get
a Band-Aid and on that occasion, he observed plaintiff’s finger “bleeding profusely.”
       {¶ 11} Marrinetta Scott has been employed as a CO at ManCI for 15 years and
she was posted to 2B at the time of the incident.           Scott testified that she did not
remember plaintiff cutting his finger. With regard to defendant’s policies, Scott testified
that if an inmate reports an injury to a staff member, it is up to that staff member to use
“common sense” and determine whether the injury is serious enough to warrant calling
Case No. 2010-02731                           -5-                MAGISTRATE DECISION

the infirmary. However, she further testified that an open or actively bleeding wound
requires a call to the infirmary.
       {¶ 12} Based upon the foregoing, the court finds that defendant did not commit a
breach of duty with regard to the trash cleanup. Specifically, the court finds that while
plaintiff did not receive specialized training in trash cleanup, none was required.
Furthermore, the court concludes that plaintiff was provided adequate safety equipment,
to wit, latex gloves, and that additional gloves were available despite plaintiff’s testimony
to the contrary. Additionally, while Cappadonna agreed that he was required to notify
his superior of an inmate injury, he admitted that he did not recall doing so in this case.
Nevertheless the court finds that Cappadonna acted reasonably in ordering plaintiff to
report to staff inside 2B after plaintiff reported the injury.
       {¶ 13} With respect to plaintiff’s second claim, the court concludes, based upon
the testimony given by both Cappadonna and Scott, that defendant had a duty to send
plaintiff to the infirmary for treatment after he suffered the cut and that defendant
breached that duty when plaintiff presented to Williams with an actively bleeding wound
and she did not permit him to visit the infirmary for treatment. However, the court
further finds that plaintiff failed to present sufficient evidence to establish that such
breach proximately caused him any injury, particularly the partial amputation of his right
pinky finger almost one year later. As noted earlier in this decision, plaintiff’s initial
injury was not the result of any negligence on the part of defendant.
       {¶ 14} Judgment is recommended in favor of defendant.
       {¶ 15} A party may file written objections to the magistrate’s decision within 14
days of the filing of the decision, whether or not the court has adopted the decision
during that 14-day period as permitted by Civ.R. 53(D)(4)(e)(i). If any party timely files
objections, any other party may also file objections not later than ten days after the first
objections are filed. A party shall not assign as error on appeal the court’s adoption of
any factual finding or legal conclusion, whether or not specifically designated as a
finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party timely
Case No. 2010-02731                         -6-                MAGISTRATE DECISION

and specifically objects to that factual finding or legal conclusion within 14 days of the
filing of the decision, as required by Civ.R. 53(D)(3)(b).



                                           _____________________________________
                                           MATTHEW C. RAMBO
                                           Magistrate

cc:


Daniel R. Forsythe                            Steven L. Snider, #551-066
Assistant Attorney General                    Mansfield Correctional Institution
150 East Gay Street, 18th Floor               P.O. Box 788
Columbus, Ohio 43215-3130                     Mansfield, Ohio 44901-0788
MR/cmd
Filed July 18, 2011
To S.C. reporter August 2, 2011